Citation Nr: 0929024	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-16 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for panic disorder with agoraphobia and secondary depressive 
symptoms associated with tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
August 1962.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran's panic disorder with agoraphobia and 
secondary depressive symptoms are productive of occupational 
and social impairment with deficiencies in most areas.

2.  Service-connected disabilities preclude all forms of 
gainful employment.

  

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but not 
higher, for panic disorder with agoraphobia and secondary 
depressive symptoms have been met.  38 U.S.C.A.        § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.]

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in January 2008, before the initial 
adjudication of the claim.  It provided appropriate notice 
with respect to the effective-date element of the claim.   It 
also included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disability on the 
Veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
Veteran.   It also informed the Veteran of the assistance 
that VA would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria - Increased Rating


Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 30 percent evaluation is warranted for panic disorder with 
agoraphobia and secondary depressive symptoms productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for panic disorder with 
agoraphia and secondary depressive symptoms productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria - TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).    

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  A claim for a TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 
420 (1999).  A TDIU claim is an alternate way to obtain a 
total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  

Analysis - Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected panic disorder with agoraphobia and 
secondary depressive symptoms.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for panic disorder 
with agoraphobia and secondary depressive symptoms in an 
October 2003 rating decision.  The disability was assigned a 
30 percent rating at that time.  The rating was increased to 
50 percent in a November 2005 rating decision.  The Veteran 
filed the instant claim for an increase in January 2008, 
contending that his psychiatric symptoms have increased in 
severity and thus warrant a higher rating.

The Veteran attended a VA mental health consult in January 
2008.  At the examination, the Veteran reported symptoms of 
panic episodes, recurring distressing dreams, depression, 
social withdrawal, anhedonia, low energy, poor motivation, 
fatigue, and problems with concentration and short-term 
memory.  He also indicated that he had been fired from his 
job and has poor relationships with his children.  Upon 
examination, the examiner found the Veteran to be depressed 
and pessimistic.  The Veteran denied having any thoughts, 
intentions, or plans of suicidal harm or harm to others.  He 
was oriented to all spheres, and his thoughts were clear, 
with no evidence of delusions or hallucinations.

In February 2008, the Veteran was afforded a VA examination 
for his psychiatric condition.  At that time, the Veteran 
reported that his employer asked him to not return to his 
seasonal part-time job the next year.  He noted difficulties 
in his relationships with his children, and described 
symptoms such as anxiety, panic attacks, nightmare and 
depression.  The examiner found the Veteran to be adequately 
groomed, cooperative, and attentive.  He also found that the 
Veteran showed no delusional features and that his thought 
processes were coherent.  The examiner diagnosed the Veteran 
with panic disorder with agoraphobia, along with secondary 
depressive symptoms, which have worsened over the last 4 
years.  A Global Assessment of Functioning (GAF) score of 42 
was assigned. 

The Veteran was afforded another VA examination in January 
2009 to determine the current level of severity of his 
psychiatric condition.  He reported continuing panic attacks 
and anxiety.  Upon mental status examination, the Veteran was 
described as being of "marginal grooming" and alert and 
oriented to person, place and time, with a coherent thought 
process.  The Veteran's wife, also present at the 
examination, noted that she had to constantly remind him to 
take care of his personal hygiene and indicated that she 
cannot rely on her husband to do even normal tasks, such as 
buying groceries.  The examiner sensed that there were 
continuing marital troubles between the Veteran and his wife.  
The examiner also noted a depressed affect and declining 
memory function.  He did not believe that the Veteran was a 
danger to himself or others.  

The examiner diagnosed the Veteran with panic disorder with 
agoraphobia, along with a history of depressive symptoms 
related to anticipatory anxiety problems.  He stated that the 
Veteran's condition has remained about the same as previous 
examination in 2008.  The examiner also diagnosed the Veteran 
with a cognitive disorder, with possible early Alzheimer's 
disease.  He assigned a GAF score of 35 for the psychiatric 
condition with a cognitive disorder; however, he assigned a 
GAF score of 42 for the panic disorder with agoraphobia 
itself.  The examiner explained that the cognitive 
disabilities did not appear to be directly related to the 
Veteran's service-connected psychiatric disability, but that 
they are certainly complicating his overall clinical 
presentation.

The record also contains a private report from the Niagara 
Frontier Psychiatric Associates from April 2008.  The 
examiner noted that the Veteran reported tinnitus as a result 
of his experiences in the service which undermines sleep, 
brings on depression, anxiety, and panic.  The Veteran also 
indicated poor sleep, variable appetite, low energy and 
motivation, difficulty focusing, and suicidal thoughts 
without attempts.  Moreover, he indicated vulnerability to 
panic symptoms a few times per week, endorsing physical 
symptoms as well as anxiety of a severe nature.  The examiner 
found that the Veteran was alert, coherent, and goal 
directed; however, he found the Veteran to be slow, 
dysphoric, and depressed, with poor energy and motivation.

After careful consideration, the Board has determined that 
the impairment from the Veteran's panic disorder with 
agoraphobia and depressive symptoms more nearly approximates 
the deficiencies in most areas required for a 70 percent 
rating than the reduced reliability and productivity 
contemplated by the assigned rating of 50 percent.  The 
medical evidence of record demonstrates that the Veteran 
experiences severe social impairment with difficulty in 
maintaining most relationships, including with his own 
family, as well as occupational impairment.  VA examination 
reports also indicate that the Veteran would neglect his 
personal hygiene but for his wife's reminders.  The April 
2008 private medical report also reveal that the Veteran 
experiences vulnerability to frequent panic attacks, severe 
depression, and suicidal thoughts.

The Board acknowledges that the medical evidence of record 
does not reflect that the Veteran experiences all of the 
symptoms associated with a 70 percent rating.  Specifically, 
the record does not show that he experiences obsessional 
rituals which interfere with routine living, near-continuous 
panic attacks, or impaired impulse control.  However, the 
Court has held that the symptoms enumerated under the 
schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the evidence satisfactorily supports the assignment 
of a 70 percent rating, it does not show that the impairment 
from the Veteran's panic disorder with agoraphobia and 
depressive symptoms more nearly approximates the total 
impairment required for a 100 percent rating.  There is no 
evidence of gross 
impairment of thought processes, persistent delusions or 
hallucinations, disorientation to time or place, or of any of 
the other symptoms associated with a 100 percent rating.  

As noted above, the Veteran was assigned a GAF score of 42 
for his psychiatric condition on the January 2009 VA 
examination.  The GAF score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The examiner's assignment of a GAF 
score of 42, indicating serious social and occupational 
impairment, is consistent with the Board's decision to grant 
a 70 percent rating.  However, the examiner's assessment does 
not support the presence of total social and industrial 
impairment.  

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
panic disorder with agoraphobia and depressive symptoms does 
not more nearly approximate total than deficiencies in most 
areas.  Accordingly, a rating in excess of 70 percent is not 
warranted.  Consideration has been given to assigning a 
staged rating of 100 percent; however, at no time during the 
period in question has the disability warranted more than a 
70 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the 70 percent rating granted in this decision.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Analysis - TDIU

In this case, the Veteran's other service-connected 
disabilities include bilateral hearing loss, 20 percent 
disabling, and tinnitus, evaluated as 10 percent disabling.  
In consideration of the granted increased rating in this 
decision, the Veteran's PTSD (70 percent disabling) results 
in a combined disability evaluation of 80 percent.   See 38 
C.F.R. §§ 4.16(a), 4.25.  This evaluation meets the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether these disabilities, in and of themselves, preclude 
the Veteran from securing or following a substantially 
gainful occupation.  

The Board has reviewed the evidence of record in this case 
and finds that service-connected disabilities are of such 
severity as to preclude him from participation in all forms 
of substantially gainful employment.  The VA examination 
reports referenced above reveal that the Veteran has been 
most recently employed cutting grass at a golf club in the 
summers, although in 2008 this activity was less than part-
time in nature. His spouse has reported that the Veteran is 
unable to do much of anything, and in January 2009 the VA 
examiner said repeatedly that the Veteran was confused, 
adding that his occupational difficulties had "worsened." 
The examiner assigned a GAF score of 42 to the service-
connected psychiatric disability, indicative of serious 
symptoms.  Although recognizing that the Veteran has 
unrelated cognitive impairment of some degree, the Board 
finds that the service-connected disabilities, primarily 
PTSD, effectively prevent him from obtaining and retaining 
gainful employment, and thus warranting an award of TDIU.  
The benefit of the doubt is resolved in his favor. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16.  


ORDER

Entitlement to a 70 percent rating for panic disorder with 
agoraphobia and secondary depressive symptoms is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


